1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTONIO R. B.,                          )     CASE NO. EDCV 20-1109 AGR
                                             )
12                           Plaintiff,      )
                                             )     JUDGMENT
13               vs.                         )
                                             )
14   ANDREW M. SAUL, Commissioner of         )
     Social Security,                        )
15                                           )
                             Defendant.      )
16                                           )
17
18         IT IS HEREBY ADJUDGED that judgment is entered for the Plaintiff and that
19   this action is remanded to the Commissioner for further proceedings consistent with
20   the Memorandum Opinion and Order filed concurrently.
21
22
23   DATED: June 17, 2021
                                                    ALICIA G. ROSENBERG
24                                               United States Magistrate Judge
25
26
27
28
